                                            Case 3:18-cv-04954-CRB Document 243 Filed 08/10/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                         IN THE UNITED STATES DISTRICT COURT
                                   6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8        ELIZABETH A. BALLY,                        Case No. 18-cv-04954-CRB
                                   9                   Plaintiff,
                                                                                       ORDER DENYING REQUEST FOR
                                  10             v.                                    LEAVE TO FILE A CROSS-
                                                                                       MOTION FOR SUMMARY
                                  11        STATE FARM LIFE INSURANCE                  JUDGMENT ON COUNT TWO
                                            COMPANY,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14
                                               On April 28, 2021, the Court issued its Order on Cross-Motions for Summary
                                  15
                                       Judgment (“Order”) (dkt. 222). In relevant part, the Order denied State Farm summary
                                  16
                                       judgment with respect to the claim for breach of contract based on the monthly expense
                                  17
                                       provision (“Count II”). Order at 20. Plaintiff did not move for summary judgment on
                                  18
                                       Count II. The Court subsequently granted Plaintiff leave to move for summary judgment
                                  19
                                       on Count II, and Plaintiff moved for summary judgment on Count II on June 30, 2021.
                                  20
                                       Motion for Partial Summary Judgment (dkt. 237). On July 27, 2021, State Farm filed a
                                  21
                                       motion for leave to file a cross-motion for summary judgment on Count II. Motion for
                                  22
                                       Leave (“Motion”) (dkt. 239). Because State Farm has not shown good cause for leave to
                                  23
                                       file a second summary judgment motion on Count II, the Motion is DENIED.
                                  24

                                  25   I.      BACKGROUND
                                  26           Plaintiff’s Count II claim centers on the monthly expense charge provision, which
                                  27   states that “[t]he monthly expense charge is $5.00.” Order at 15–16. Plaintiff alleges that
                                  28   a reasonable consumer would have understood this provision to promise that the total of all
                                             Case 3:18-cv-04954-CRB Document 243 Filed 08/10/21 Page 2 of 4




                                   1   fixed monthly expenses under the policy would not exceed $5.00. Id. at 16. Plaintiff
                                   2   contends that State Farm breached this promise by charging policyholders additional,
                                   3   unidentified monthly expenses in connection with the cost of insurance rate. Id. at 15.
                                   4            In denying State Farm summary judgment on Count II, the Court found that based
                                   5   on the plain language of the policy, a policyholder could reasonably understand “monthly
                                   6   expense charge” to cover all monthly expenses. Id. at 16–17. The Court further found that
                                   7   the context of the policy supported this interpretation because the policy includes separate
                                   8   and additional charges that a reasonable policyholder could conclude enabled State Farm
                                   9   not only to recover the cost of offering the policy but to make a profit from the policy as
                                  10   well. Id. at 17–18.
                                  11            In response, State Farm argued that the monthly expense charge identified certain
                                  12   expenses but did not preclude the collection of additional expenses elsewhere. Id. at 18.
Northern District of California
 United States District Court




                                  13   Although the Court noted that Plaintiff’s interpretation was “possibly the only reasonable
                                  14   reading,” it assumed for the sake of argument that State Farm’s interpretation was also
                                  15   reasonable and it considered extrinsic evidence. Id.
                                  16            The extrinsic evidence did not help State Farm. Rather, the extrinsic evidence
                                  17   suggested that many consumers were not informed about the nature of the expenses
                                  18   charged under the policy. Id. at 19. The Court found that the extrinsic evidence was
                                  19   lacking in other ways as well. For example, it was limited to certain regions although the
                                  20   policy is national, and it went to the subjective understanding of certain consumers rather
                                  21   than the objective understanding of a reasonable policyholder. Id. at 19–20. Based on the
                                  22   extrinsic evidence, the Court found “the ‘monthly expense charge’ is at best ambiguous”
                                  23   and denied State Farm’s motion for summary judgment on Count II. Id. at 20.
                                  24            State Farm now seeks leave to file a second motion for summary judgment on
                                  25   Count II.
                                  26   II.      LEGAL STANDARD
                                  27            “[D]istrict courts have discretion to entertain successive motions for summary
                                  28   judgment.” Hoffman v. Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010). To determine
                                                                                      2
                                           Case 3:18-cv-04954-CRB Document 243 Filed 08/10/21 Page 3 of 4




                                   1   whether good cause exists to allow successive motions for summary judgment, courts
                                   2   consider factors such as the “availability of new evidence or an expanded factual record,”
                                   3   “an intervening change in controlling law,” or “the need to correct a clear error or prevent
                                   4   manifest injustice.” Peasley v. Spearman, No. 15-CV-01769-LHK, 2017 WL 5451709, at
                                   5   *3 (N.D. Cal. Nov. 14, 2017) (citations and internal quotations omitted).
                                   6   III.   ANALYSIS
                                   7          State Farm fails to establish good cause for leave to file a second motion for
                                   8   summary judgment on Count II. It does not identify any newly available evidence,
                                   9   changes in law, clear errors, or similar developments that would warrant a renewed motion
                                  10   on Count II. While State Farm promises that it will offer new “fact evidence” regarding
                                  11   Count II, it provides no detail on the nature of the evidence or why such evidence could
                                  12   not have been presented in its previous motion for summary judgment on Count II. See
Northern District of California
 United States District Court




                                  13   Motion at 2. State Farm repeatedly points out that Plaintiff has submitted a supplemental
                                  14   expert report, but it does not explain how that report has any bearing on how a reasonable
                                  15   policyholder would interpret the monthly expense charge.1 See id. at 2–3. Finally, while
                                  16   State Farm states that it will present “significant analysis of the $5.00 monthly expense
                                  17   charge,” it does not elaborate on the analysis in any detail or explain why the analysis
                                  18   could not have been offered in its earlier briefing. Id.
                                  19          The Court expects State Farm will make its arguments regarding Count II in its
                                  20   opposition to Plaintiff’s motion for summary judgement. But State Farm fails to establish
                                  21   that the evidence and arguments could not have been previously raised, and State Farm is
                                  22   not entitled to a second bite at the apple.
                                  23   IV.    CONCLUSION
                                  24          The Court DENIES State Farm’s motion for leave to file a cross-motion for
                                  25   summary judgment on Count II. The Court also DENIES State Farm’s motion for leave to
                                  26
                                  27   1
                                        To the extent that State Farm believes Plaintiff’s supplemental expert report is subject to
                                  28   challenge, State Farm can make those arguments in its Daubert motion. See Briefing Schedule for
                                       Supplemental Expert Disclosures (dkt. 235).
                                                                                         3
                                         Case 3:18-cv-04954-CRB Document 243 Filed 08/10/21 Page 4 of 4




                                   1   file a reply in response to Plaintiff’s opposition to State Farm’s motion for leave.
                                   2

                                   3          IT IS SO ORDERED.
                                   4          Dated: August 10, 2021
                                                                                         CHARLES R. BREYER
                                   5                                                     United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
